129 F.3d 518
97 Cal. Daily Op. Serv. 8611
UNITED STATES of America, Plaintiff-Appellee,v.Juri RIPINSKY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.J. Malcolm KINGSTON, Defendant-Appellant.
Nos. 94-50486, 94-50488.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1997.

Before:  WALLACE, KOZINSKI, and RYMER, Circuit Judges.

ORDER AMENDING OPINION AND DENYING REHEARING

1
The opinion in the above case, filed on March 28, 1997 [109 F.3d 1436], is amended as follows:


2
At slip op. 3500, lines 3-4 [109 F.3d at 1440], delete "for locating the properties" and replace with "to compensate fictitious real estate brokerages which."


3
At slip op. 3501, line 2 [109 F.3d at 1440, right column, line 15], change "he" to "Kingston."


4
At slip op. 3506, second full paragraph (starting "Because Ripinsky"), line 4 [109 F.3d at 1443], delete from sentence starting "Our recent" to end of the paragraph;  add the next paragraph to the second full paragraph;  change the citation of Turman to "United States v. Turman, 122 F.3d 1167 (9th Cir.1997) (Turman )".


5
At slip op. 3507 [109 F.3d at 1443], change the citation after the indented quote to "Id., 122 F.3d at 1170 (citation omitted)."


6
At slip op. 3507 [109 F.3d at 1443], third line after indented quote, insert the following after "Stein.":  "See United States v. Golb, 69 F.3d 1417, 1428 (9th Cir.1995) (reviewing Stein error for plain error), cert. denied, U.S. ----, 116 S.Ct. 1369, 134 L.Ed.2d 534 (1996)."


7
At slip op. 3510, line 4 [109 F.3d at 1444, 1445], delete last sentence and citation in the carryover paragraph ("There was no ... at 878.");   add the following sentence, "The law at the time of trial was not 'settled and clearly contrary to the law at the time of appeal.'  Turman, 122 F.3d at 1170 (citation omitted)."


8
At slip op. 3510, first full paragraph, line 5 [109 F.3d at 1445], change Turman citation to "Turman, 122 F.3d at 1171."


9
At slip op. 3512, first full paragraph, lines 13-20 [109 F.3d at 1446], delete last sentence and citation following:  "Moreover, the government ... authority to depart)."


10
With the above amendments, the panel as constituted above has voted to deny the petitions for rehearing and to reject the suggestions for rehearing en banc.


11
The full court has been advised of the suggestion for rehearing en banc, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed. R.App. P. 35(b).


12
The petitions for rehearing are denied, and the suggestions fr rehearing en banc are rejected.